Citation Nr: 0632240	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-37 778	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for asteroid hyalosis of the right eye 
(claimed as floaters).    



REPRESENTATION

The veteran represented by:  Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1967 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is claiming entitlement to § 1151 compensation 
for asteroid hyalosis because he believes it was caused by 
cataract surgery performed at the VA Medical Center (VAMC) in 
Salt Lake City, Utah, in May 1990.

May 1990 records indicate the veteran successfully underwent 
cataract surgery without complication.  Later records from 
the Montana State Prison system indicate he began complaining 
of vitreous floaters and was diagnosed with asteroid hyalosis 
in April 1997.  He also reported a history of laser 
capsulotomy following the cataract surgery.  The visual 
acuity in his right eye is normal (reported as 20/20 or 
20/15).  

Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by VA, disability compensation shall be 
awarded in the same manner if such disability or death was 
service connected.  
See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).  
The law requires not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.

To help in adjudicating the veteran's claim, the RO requested 
a VA medical opinion from a Board certified ophthalmologist.  
Dr. Bellin responded in a June 2005 letter, stating there was 
no evidence the veteran's "care in either eye was careless, 
negligent, or lacking of proper skill.  There were no errors 
in judgment.  His care has been entirely appropriate."  The 
doctor, however, did not comment on whether the cataract 
surgery actually caused the asteroid hyalosis - if not, 
further inquiry as to the standard of care and foreseeability 
of the condition are irrelevant.  This opinion is especially 
important here because the first diagnosis of asteroid 
hyalosis of record is in April 1997 - so almost 7 years after 
the cataract surgery at a VA facility and after an 
interceding YAG capsulotomy.  

The doctor also did not comment on whether the development of 
asteroid hyalosis was reasonably foreseeable following the 
cataract surgery - again, assuming the asteroid hyalosis was 
actually caused by the surgery.  So a remand is required for 
further clarification of this medical opinion.  See 
38 U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran's representative also argues the RO improperly 
relied on medical evidence that was not made available to the 
veteran, thereby violating his due process rights (see July 
2006 Informal Hearing Presentation).  See also Thurber v. 
Brown, 5 Vet App. 119, 126 (1993) (holding that, before the 
Board relies on any evidence developed or obtained subsequent 
to the issuance of the most recent statement of the case 
(SOC) or supplemental SOC (SSOC), it must provide the 
claimant with reasonable notice of such evidence and the 
reliance proposed to be placed on it, and a reasonable 
opportunity for the claimant to respond to it).  


Here, the RO relied on information from two websites 
(www.stlukeseye.com and www.allaboutvision.com) in making its 
July 2003 decision to deny the claim.  The RO cited these 
websites in its decision and associated the information with 
the claims file.  In addition, information from 
www.agingeye.net and www.charles-retina.com was later made 
part of the claims file and cited in the August 2004 SOC.  
This evidence supports the RO's finding that floaters or 
asteroid hyalosis is a common side effect of eye surgery 
(i.e., reasonably foreseeable).  

Thurber involved the Board's reliance on evidence that was 
not made available to the veteran, rather than the RO's 
reliance on evidence that was clearly cited in its July 2003 
decision and August 2004 SOC.  Since the veteran was given an 
opportunity to submit rebuttal evidence regarding this 
information before the appeal was certified to the Board, 
this is not a due process violation similar to that of 
Thurber.  Nonetheless, the Board cautions the RO not to 
presume that every veteran has access to the Internet - 
especially in a case such as this one where he is 
incarcerated.  On the other hand, he could have requested a 
copy of this information from the RO at any point during this 
appeals process, but he did not.  Regardless, since a remand 
is otherwise necessary to obtain a medical opinion, there is 
no harm in now providing a copy of this information to him 
and giving him the opportunity to respond to it by submitting 
rebuttal evidence or argument.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  If possible, have Dr. Bellin submit an 
addendum to his June 2005 letter 
responding to the following questions:

a.  Did the veteran sustain any 
additional disability as a result of 
the May 1990 eye surgery?  

b.  If he did, was the additional 
disability due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on VA's part?  
    

More specifically:

i) Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health 
care provider, or

ii) Was the care rendered without 
the veteran's informed consent, or

iii) Was that additional 
disability reasonably foreseeable?

If, for whatever reason, it is not 
possible to have Dr. Bellin comment 
further, then obtain a medical opinion 
from another physician equally qualified 
to make these important determinations.  

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims file for the 
veteran's pertinent medical history.  The 
examiner must note in the addendum that he 
or she has reviewed the claims file.

2.  Send a copy of the Internet 
information relied on by the RO in its 
July 2003 decision and August 2004 SOC 
(from www.allaboutvision.com, 
www.stlukeseye.com, www.agingeye.net, and 
www.charles-retina.com) to the veteran and 
his representative.  Give them time to 
respond by providing rebuttal evidence and 
argument concerning this information.

3.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


